Citation Nr: 1415650	
Decision Date: 04/09/14    Archive Date: 04/15/14

DOCKET NO.  13-13 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

Entitlement to service connection for a lumbar spine disorder with left lower extremity radiculopathy (also claimed as sciatica).  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel
INTRODUCTION

The Veteran served on active duty from November 1960 to August 1967 and from December 1967 to March 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Columbia, South Carolina, Department of Veterans Affairs (VA) Regional Office (RO), that, in relevant part, denied service connection for lumbar spine disorder and left lower extremity radiculopathy(claimed as sciatica), secondary to lumbar spine disorder.  

The Veteran testified at a videoconference Board hearing before the undersigned Acting Veterans Law Judge (AVLJ) in March 2014.  A transcript of that hearing is of record in the Virtual VA file.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

There is competent lay evidence showing that the Veteran's currently manifest lumbar spine disorder with left lower extremity radiculopathy had its onset during a period of active duty.  


CONCLUSION OF LAW

A lumbar spine disorder with left lower extremity radiculopathy was incurred in service.  38 U.S.C.A. §§ 101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for a disability resulting from injury suffered or disease contracted in the line of duty in active service or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  Evidence of continuity of symptomatology of a disability from the time of service to the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2013); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).  

Certain chronic disabilities, such as arthritis, if manifest to a degree of 10 percent within one year after separation from active duty, are presumed to have been incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2013).  

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415 (1998); Cuevas v. Principi, 3 Vet. App. 542 (1992).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

If all the evidence is in relative equipoise, reasonable doubt should be resolved in the Veteran's favor, and the claim should be granted.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013).  If the preponderance of the evidence is against the claim, the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The majority of the Veteran's service treatment records have been reported to be missing and unavailable.  One month after his first period of active duty, the Veteran reported that he injured his back while he was stationed in Hawaii.  At his videoconference hearing in March 2014, he provided a full description of the injury that he sustained while conducting maneuvers during training in Hawaii.  Post-service medical records indicate that he underwent surgery for a disc herniation in approximately 1995.  Upon VA examination in January 2013, the Veteran was diagnosed with low back pain with radiculopathy.  In an addendum statement in February 2013, the examiner stated that she could not provide an opinion with resort to speculation since service records failed to reveal treatment for the condition.  

The Board finds that the Veteran's testimony related to his back injury in service is both competent and credible, particularly in light of the fact that he provided similar details one month after his release from his first period of active duty.  Additionally, his description of his symptoms at the time is supported by the subsequent diagnosis of his lumbar spine disorder by a medical professionals.  See Jandreau, supra.  Although the January 2013 VA examiner could not provide an opinion without resort to speculation, this statement was based solely on the fact that the Veteran's service treatment records (which are unavailable) did not document any treatment for a back injury.  Resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for a lumbar spine disorder with left lower extremity radiculopathy is warranted.  


ORDER

Service connection for a lumbar spine disorder with left lower extremity radiculopathy is granted.  


____________________________________________
Susan J. Janec
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


